898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroy LEDBETTER, Plaintiff-Appellant,v.UNNAMED DEFENDANTS, Defendant-Appellee.
No. 89-7614.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 11, 1989.Decided:  Feb. 15, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-599-A)
Leroy Ledbetter, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Leroy Ledbetter appeals from the district court's order dismissing his action as frivolous under 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ledbetter v. Unnamed Defendants, C/A No. 89-599-A (E.D.Va. Apr. 21, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.